288 S.W.2d 773 (1956)
Ex parte Russell E. CUTTRELL.
No. 28204.
Court of Criminal Appeals of Texas.
April 4, 1956.
*774 Edger L. Smith, Albert Reagan, Dallas, for appellant.
Henry Wade, Dist. Atty., Harvey Lindsay, George P. Blackburn, Asst. Dist. Attys., Dallas, Leon B. Douglas, State's Atty., Austin, for the State.
BELCHER, Commissioner.
This is an extradition case.
The Governor of this State issued his executive warrant based upon the requisition and supporting papers of the Governor of the State of Arizona authorizing the arrest, delivery, and return of appellant to the State of Arizona to answer a charge of removing encumbered property from the state without the consent of the vendor (a felony).
Appellant sought his discharge by a writ of habeas corpus filed in the Criminal District Court of Dallas County, Texas. After a hearing appellant was remanded to the Sheriff of Dallas County for delivery to the agent of the State of Arizona.
The executive warrant of the Governor of this State and accompanying papers were introduced in evidence. They made out a prima facie case that the accused is a fugitive from justice and subject to extradition.
Appellant, while testifying, admitted purchasing an automobile in Arizona which he had in Dallas at the time of the hearing, but contends that there were certain equities due him on the transaction and that the holder of the title to the car knew where he was.
In determining whether extradition is proper, the merits of the charge of the guilt of the accused cannot be inquired into. Art. 1008a, Sec. 20, Vernon's Ann.C.C.P.; Ex parte Thompson, 159 Tex. Crim. 161, 261 S.W.2d 844.
Under the executive warrant of the Governor of this State, the accompanying papers, and the evidence, the trial court was authorized to conclude as he did and remand appellant for extradition.
The judgment of the trial court is affirmed.
Opinion approved by the Court.